 

  

 

    
   
 

E
AO 245]3 (CASD Rev. 1/19) Judginent in a Crirninal Case ii
t t

 

§ :_"T _ 1
UNITED STATES DISTRICT Co§RT; l 113 3 »
soUTHERN DIsTRICT oF CALIFORNIA§ §;j- '

AMENDED JUDG §§ ‘

 

UNITED sTATEs oF AMERICA n A w .,
V_ (For Offenses Committed On or Aiter November l, 1987)
DAV]D BOLLSCHWEILER (2)
Case Number: 17CR1069-BEN
KRIS J. KRAUS
Defendant’s Attomey
UsM Number 61 177298
{X| lCot'rection of Sentence for Clerial Mistake (Fecl. R. Crim. P. 36) '
THE D_EPE_§DANT:

m pieaaea guiltymount(g) ' roF THE'INDICTMENT.

 

l:l Was found guilty on count(s)

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Sectioo Nature of Offense Nu(i:i(i)ll)l;l:gs)
21 USC 84l(a)(l), 846 CONSPIRACY TO DISTRIBUTE METHAMPHETAMINE 1
The defendant is sentenced as provided in pages 2 through 6 of this judgmentl
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
l___I The defendant has been found not guilty on count(s)
l:l Count(s) is dismissed on the motion of the United States.

 

Assessment : $10().00 forthwith or through the Inmate Financial Responsibility Program (IFRP) at the rate of not less than
|X| $25.00 per quarter during the period of incarceration

l:l JVTA Assessrnent*: $
*Justice for Victirns of Trafiicl<ing Act of 2015, Pub. L. No. 114-22.

E No fine C| Forfeiture pursuant to order filed , included herein

IT IS ORDERED that the defendant must notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

12/3/20M

Date o rayon f Sentence _
_ HON. R er T. B it
UNIT DISTRICT JUDGE

 

AO 245B (CASD` Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: DAVID BOLLSCHWEILER (2) Judgment - Page 2 of 6
CASE NUMBER: l7CRlO69-BEN

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
ONE HUNDRED AND FlFTY (150) MONTHS.

|Xl[l

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:

DEFENDANT BE ALLOWED TO PARTICIPATE IN THE SUO-HOUR DRUG TREATMENT
PROGRAM.

DEFENDANT BE INCARCERATED `WITHIN THE WESTERN REGION OF THE UNITED STATES.

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

l:| as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:i on or before

l:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on tO

 

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

l7CR1069-BEN

 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDA_NT : DAVID BOLLSCHWEILER (2) .ludgrnent - Page 3 of 6
CASE NUMBER: 17CR1069~BEN
SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
FIVE (5) YEARS.
MANDATORY CONDITIONS

l. The defendant must not commit another federal, state or local crime.

2. The defendant must not unlawfully possess a controlled substance

3. The defendant must not illegally possess a controlled substance The defendant must refrain from any unlawful use of a
controlled substance The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered b`y the court.

|:|The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)

4. |jThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution (check if applicable)

5. L__|The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. l:|The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or were convicted of a qualifying offense (check if
applicable)

7. |:|The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

17CR1069-BEN

 

 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: DAVID BOLLSCHWEILER (2) Judgment - Page 4 of 6
CASE NUMBER: 17CR1069-BEN

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release the defendant must comply with the following standard conditions of
supervision These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release ii'om irnprisonrnent, unless the probation officer instructs the defendant to report to a different probation
ofice or within a different time name

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and-when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4. The defendant must answer tr‘uthiiilly the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation ocher. lf the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change If notifying the probation officer in advance is not possible due to
unanticipated circumstances the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment unless the probation officer
excuses the defendant from doing so. lf the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant fi'orn doing so. lf the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
nrst getting the permission of the probation officer.
9. lf the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.
10. Flhe defendant must not own, possess, or have access to a Erearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers).

1 l.The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (includin g an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction
The probation officer may contact the person and conErm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision

17CR1069-BEN

 

AO 245]3 (CASD Rev. 1/19) Judgment in a Crirninal Case

 

DEFENDANT: DAVID BOLLSCHWEILER (2) Judgment - Page 5 of 6
CASE NUMBER: 17 CRl 069-BEN

SPECIAL CONDITIONS OF SUPERVISION

l. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
directed by the probation officer. Allow for reciprocal release of information between the probation officer
and the treatment provider. May be required to contribute to the costs of services rendered in an amount to be
determined by the probation officer, based on ability to pay.

2. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to 120
` days (non-punitive)§ ' ' ' '

3. Subrnit your person, property, residence, office or vehicle to a search, conducted by a United States
Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
for revocation; the defendant shall warn any other residents that the premises may be subject to searches

l pursuant to this condition

17CR1069-BEN

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANI`: DAVID BOLLSCHWEILER (2) Judgment » Page 6 of 6
CASE NUMBER: l7CRlO69-BEN
FINE
The defendant shall pay a fine in the amount of $500.00 unto the United States of America.

This' sum shall be paid E Immediately.

Forthwith or through the Imnate Financial Responsibility Program (lFRP) at the rate of not less than $25.00 per
quarter during the period of incarceration

The Court has determined that the defendant does not have the ability to pay interest lt is ordered that:

The interest requirement is Waived

17CR1069~BEN

 

 

